Case 9:15-cr-80077-RLR Document 427 Entered on FLSD Docket 09/29/2020 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                             CASE NO. 9:15-cr-80077-ROSENBERG


 UNITED STATES OF AMERICA,

        Plaintiff,

 v.

 MARVIN LESTER, III,

        Defendant.
                                        /

                         ORDER DENYING WITHOUT PREJUDICE
                         MOTION FOR COMPASSIONATE RELEASE

        This cause comes before the Court upon Defendant Marvin Lester, III’s (“Lester”) Motion for

 Compassionate Release. DE 425. He seeks release from prison under 18 U.S.C. § 3582(c)(1)(A)(i)

 in light of the COVID-19 pandemic. He presently is confined at FCI Milan serving a 90-month

 sentence after pleading guilty to conspiracy to possess with intent to distribute 100 grams or more of

 heroin and a detectable amount of cocaine. See DE 179; DE 270. The Court has carefully reviewed

 the Motion and the record and is otherwise fully advised in the premises. For the reasons set forth

 below, Lester’s Motion is denied without prejudice.

        Once a sentence of imprisonment is imposed, a court’s authority to modify the sentence is

 narrowly limited by statute. United States v. Phillips, 597 F.3d 1190, 1194-95 (11th Cir. 2010).

 Under § 3582(c)(1)(A), a court may modify a term of imprisonment

        upon motion of the Director of the Bureau of Prisons, or upon motion of the defendant
        after the defendant has fully exhausted all administrative rights to appeal a failure of
        the Bureau of Prisons to bring a motion on the defendant’s behalf or the lapse of
        30 days from the receipt of such a request by the warden of the defendant’s facility,
        whichever is earlier.
Case 9:15-cr-80077-RLR Document 427 Entered on FLSD Docket 09/29/2020 Page 2 of 3




 18 U.S.C. § 3582(c)(1)(A).      The court may reduce the term of imprisonment if it finds that

 “extraordinary and compelling reasons warrant such a reduction” and “that such a reduction is

 consistent with applicable policy statements issued by the Sentencing Commission.” Id. In making

 the decision whether to reduce the term of imprisonment, the court must also consider the factors set

 forth in 18 U.S.C. § 3553(a), to the extent that they are applicable. Id.

        Application note 1 to U.S.S.G. § 1B1.13 provides a list of circumstances in which

 “extraordinary and compelling reasons” warranting a sentence reduction may exist. See U.S.S.G.

 § 1B1.13 (policy statement), application note 1. One such circumstance is where the defendant is

 “suffering from a serious physical or medical condition . . . that substantially diminishes the ability

 of the defendant to provide self-care within the environment of a correctional facility and from which

 he or she is not expected to recover.” Id. § 1B1.13, application note 1(A)(ii)(I). Extraordinary and

 compelling reasons may also exist if, “[a]s determined by the Director of the Bureau of Prisons, there

 exists in the defendant’s case an extraordinary and compelling reason other than, or in combination

 with, the reasons described in subdivisions (A) through (C).” Id. § 1B1.13, application note 1(D).

        Lester states that he exhausted administrative remedies by submitting a request for release to

 the FCI Milan warden, which was denied. See DE 425 at 2, 12. Lester does not contend or

 demonstrate that he appealed the warden’s denial, and therefore he has not shown that he fully

 exhausted administrative remedies before he turned to the Court for relief. However, even if he had

 fully exhausted administrative remedies, the Court would conclude that a sentence reduction is

 inappropriate.

        Lester points to the COVID-19 pandemic and prison conditions as the reasons justifying his

 release from custody. He does not state that he suffers from any particular medical condition or illness

                                                    2
Case 9:15-cr-80077-RLR Document 427 Entered on FLSD Docket 09/29/2020 Page 3 of 3



 and does not contend that he has a condition or illness that cannot be effectively managed within the

 prison system. The Court cannot conclude from this record that he suffers from a serious medical

 condition that substantially diminishes his ability to provide self-care within the prison environment.

 See U.S.S.G. § 1B1.13, application note 1(A)(ii)(I). The Court is sympathetic to the hardships that

 imprisonment creates, especially during the COVID-19 pandemic. However, Lester has provided no

 extraordinary and compelling reason, as defined under the law, that justifies a reduction of his

 sentence. See 18 U.S.C. § 3582(c)(1)(A); U.S.S.G. § 1B1.13, application note 1

         In addition, as of the date of this Order, FCI Milan has no active case of an inmate with

 COVID-19. See https://www.bop.gov/coronavirus/ (last visited Sept. 29, 2020). The Bureau of

 Prisons (“BOP”) has implemented numerous procedures to mitigate the spread of COVID-19 in its

 correctional facilities. See https://www.bop.gov/coronavirus/covid19_status.jsp (last visited Sept. 29,

 2020). These procedures include screening inmates, staff, and contractors; isolating inmates under

 certain circumstances; suspending visits and unnecessary inmate movement; and modifying

 operations to maximize social distancing. See id. While it is understandable that Lester has a

 legitimate concern about the spread of COVID-19 at FCI Milan, the Court has been presented with

 no information to indicate that the BOP’s mitigation measures will be ineffective at FCI Milan.

         For all of these reasons, it is ORDERED AND ADJUDGED that Defendant Marvin Lester,

 III’s Motion for Compassionate Release [DE 425] is DENIED WITHOUT PREJUDICE.

         DONE and ORDERED in Chambers, West Palm Beach, Florida, this 29th day of September,

 2020.



                                                         ____________________________
                                                         ROBIN L. ROSENBERG
 Copies furnished to: Defendant; Counsel of Record       UNITED STATES DISTRICT JUDGE
                                                     3
